CHINA VoIP & DIGITAL TELECOM INC.

DIRECTOR' S CERTIFICATE







The undersigned hereby certifies that he is a duly elected, qualified and acting
Director of China VoIP & Digital Telecom Inc., a Nevada corporation (the
"Company"), and that as such he is authorized to execute and deliver this
certificate in the name and on behalf of the Company and in connection with the
Securities Purchase Agreement, dated as of December 21, 2007, by and among the
Company and the investors listed on the Schedule of Buyers attached thereto (the
"Securities Purchase Agreement"), and further certifies in his official
capacity, in the name and on behalf of the Company, the items set forth below.
 Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Securities Purchase Agreement.

1.

Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Company at a meeting
of the Board of Directors held on December 21, 2007.  Such resolutions have not
in any way been amended, modified, revoked or rescinded, have been in full force
and effect since their adoption to and including the date hereof and are now in
full force and effect.

2.

Attached hereto as Exhibit B is a true, correct and complete copy of the
Articles of Incorporation of the Company, together with any and all amendments
thereto currently in effect, and no action has been taken to further amend,
modify or repeal such Articles of Incorporation, the same being in full force
and effect in the attached form as of the date hereof.

3.

Attached hereto as Exhibit C is a true, correct and complete copy of the Bylaws
of the Company and any and all amendments thereto currently in effect, and no
action has been taken to further amend, modify or repeal such Bylaws, the same
being in full force and effect in the attached form as of the date hereof.





--------------------------------------------------------------------------------

4.

Each person listed below has been duly elected or appointed to the position(s)
indicated opposite his name and is duly authorized to sign the Securities
Purchase Agreement and each of the Transaction Documents on behalf of the
Company, and the signature appearing opposite such person’s name below is such
person’s genuine signature.




Name

Position

Signature

Li Kunwu

Chief Executive Officer

_________________________

 

 

 







IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this 21st
day of December 2007.










Wang Qinghua

Director







I, Li Kunwu, Chief Executive Officer , hereby certify that Wang Qinghua is a
duly elected, qualified and acting Director of the Company and that the
signature set forth above is his true signature.







Li Kunwu

Chief Executive Officer






